Citation Nr: 1543392	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO.  11-30 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for degenerative disc disease of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1976 to May 1978.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) located in Detroit, Michigan.

In March 2013, the Veteran appeared at a hearing before a Veterans Law Judge who is no longer employed by the Board.  A transcript of the hearing is in the Veteran's file.

In February 2013, the Board remanded the case for further development.

In September 2014, the Board denied service connection for degenerative disc disease of the lumbar spine.  Thereafter, the Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  

The parties, in a March 2015 Joint Motion for Remand (JMR), requested that the September 2014 Board decision be vacated and that the matter be remanded for actions consistent with the JMR.  In April 2015, the Court granted the motion and remanded this matter to the Board for actions consistent with the JMR.  

In May 2015, the Board informed the Veteran that the Law Judge who conducted the March 2013 hearing was no longer employed by the Board and afforded him the opportunity to appear for another hearing.  In June 2015, the Veteran, through his attorney, indicated that he did not desire a hearing and wanted the matter decided on the record.  

In July 2015, the Veteran's attorney submitted additional argument and evidence in support of the Veteran's claim along with the appropriate waiver of initial review by the RO.  


FINDING OF FACT

The Veteran's current degenerative disc disease of the lumbar spine is of service origin.  


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran. degenerative disc disease was incurred in service.  38 U.S.C.A. § 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

As the Board is granting the full benefit sought on appeal, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (VA Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  In this case, the Board has thoroughly reviewed all of the evidence in Virtual VA and VBMS.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).


Degenerative Disc Disease of the Lumbar Spine

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

The Veteran is diagnosed with degenerative disc disease, which is not a "chronic disease" listed under 38 C.F.R. § 3.309(a).  Therefore, 38 C.F.R. § 3.303(b) is not applicable in this case.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

The Veteran, through statements and testimony, has asserted that he strained his back during service while carrying oversized and heavy supplies around his ship.  He has testified that he did not seek treatment after service, but instead sought employment that was not physically demanding such as clerical work. 

Service treatment records show that in August 1976, the Veteran was seen complaining of low back pain for six weeks.  The impression was muscle spasm.  Later that month, the Veteran continued to complain of low back pain.  He indicated he was in an auto accident in July and did not seek medical attention at that time.  Range of motion testing was within normal limits.  The Veteran did not appear to be in distress and no abnormalities were found.  The impression of muscle spasm was continued.  

In March and May 1977, the Veteran again complained of low back pain.  He stated that he had a history of chronic back pain due to an auto accident.  Range of motion testing was normal and no tenderness or muscle spasms were noted.  Light duty with no prolonged standing, walking, or lifting was recommended. 

Post-service private treatment records from Henry Ford Health System show that in April 2009 the Veteran complained of back pain.  A MRI report showed disc herniation and other disc pathology.

In a July 2010 statement, the Veteran's wife indicated that she had witnessed a decreased ability in her husband's ability to perform everyday tasks, sleepless nights, inability to help around the house, and worsening everyday living.  She also noted that he could not stand for prolonged periods of time.  These were all related to his back symptoms.  

The Veteran was afforded a VA examination in July 2011.  At the time of the examination, the Veteran reported the onset of his back problems in 1976-1977.  The Veteran noted having off and on again muscle spasms and back pain after lifting loads in the service.  He stated that he had also had off and on again back pain after coming out of service.  He indicated that his condition had become progressively worse.  

Following examination, the examiner rendered a diagnosis of degenerative disc disease of the lumbar spine by imaging studies.  The examiner opined that the Veteran's current low back condition was less likely than not due to service.  He noted that the Veteran had a few episodes of acute back pain while in service which were treated and resolved.  He further observed that there was no documented evidence of chronic condition of the low back during service or in civilian records immediately after leaving service.  The examiner stated that degenerative disc disease was a natural process of aging.  

The Veteran submitted an April 2013 report from his treating physician, S. Mandel, M.D.  Dr. Mandel indicated that the Veteran complained of low back pain with radiation to the legs that he related to service-related activity.  The Veteran reported that he was part of the U.S. Navy for several years and participated in strenuous activity.  Following examination, a diagnosis of low back pain due to spondylosis and a disk herniation was rendered.  Dr. Mandel indicated that it was his opinion that the Veteran's difficulties were in fact related to his service in the U S Navy. 

In a May 2013 letter, the Veteran's spouse reported that she first met the Veteran in 1974.  She noted that they were engaged when he joined the Navy and that they married in 1984.  She noted that she had watched him lose his ability to be as active as he had been over the years.  She reported that he complained and grimaced a lot about the pain in his low back and legs.  

In July 2015, the Veteran, through his attorney, submitted additional argument in support of the Veteran's claim along with an extensive independent medical report submitted by D. Miller, M.D.  In his report, Dr. Miller. indicated that he had reviewed the Veteran's claims folder, to include the service treatment records, post-service treatment records, the VA examination report, and the testimony of the Veteran.  He also stated that he had conducted an interview with the Veteran.  H
His curriculum vitae is attached to the report, which demonstrates that he was Board Certified by the American Academy of Orthopedic Surgeons in 1977 and that he had practiced as an orthopedic surgeon for over 26 years.  

In his report, Dr. Miller. made reference to pertinent findings in the service treatment and post-service medical records.  He also addressed the findings and opinions rendered at that time of the July 2011 VA examination; the testimony of the Veteran at his Board hearing; and the April 2013 report prepared by Dr. Mandel.  Dr. Miller also provided detailed explanations as to why he agreed with the opinion of Dr. Mandel and disagreed with the opinion rendered by the VA examiner.  

Dr. Miller. stated that it was his medical opinion within a reasonable degree of medical certainty that it was at least as likely as not that the Veteran's present thoracolumbar pathology/symptoms were a direct result of his chronic repetitive insults to his thoracolumbar spine that occurred while he was in the U.S. Navy.  He noted that in contrast to the VA examiner's statement, the Veteran had chronic low back pain while in the Navy.  His symptoms first began around the end of June 1976 and his last treatment was in May 1977, followed by light duty military.  He stated that the fact that the Veteran did not go back to a VA facility immediately after discharge in order to report his back problem, nor did he go back for decades, was not unusual at all.  He noted that he had reviewed hundreds of other Veterans' files and interviewed them and that when an individual had to support and provide for his family, he had no choice but to be employed.  He noted that the fact that the Veteran always had a sedentary type of employment allowed him to use conservative measures without taking the time to been seen at a VA facility, in order to continue working.  He noted that while there were no findings of back problems immediately following service, the Veteran through the interview, and through testimony, indicated that he was aware of his physical limitations as they related to his thoracolumbar spine.  Consequently, he always had sedentary jobs that did not require lifting or carrying heavy objects.  

Dr. Miller. stated that he agreed with Dr. Mandel that based upon the physical evidence in the claims folder, his interview, the testimony of the Veteran under oath, and the confirmation as to the time period of the Veteran's onset of low back pain and chronicity through the next three decades (and two statements from the Veteran's wife who had direct observation of the Veteran and his physical activities) that it was at least as likely as not that the Veteran's present lumbar pathology/symptoms were the direct result of his chronic injuries sustained while he was in the service of the U.S. Navy as a storekeeper on an aircraft carrier.  He indicated that as noted in his testimony, the Veteran was involved in extensive lifting and carrying, whether it was at sea or dry-dock.  Dr. Miller further stated that it was his medical opinion that it was at least as likely as not that the Veteran's thoracolumbar pathology was the direct cause of his bilateral lower extremity radiculopathy symptoms.  

The Board finds that the Veteran's current degenerative disc disease of the lumbar spine was incurred in and is attributable to service.  Entitlement to service connection for degenerative disc disease cannot be established through application of 38 C.F.R. § 3.303(b); however, 38 C.F.R. § 3.303(d) affords that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  The Veteran has provided credible evidence of in-service back injury, he has stated that he experienced back problems in service, and has endorsed having back problems since service, which has been bolstered by the lay statements submitted in support of his claim indicating that the Veteran not only had back problems in service but in the years following service.  

With regard to the VA examiner's opinion that the Veteran's current degenerative disc disease was not due to service, the Board finds this opinion to be of limited probative value.  The examiner based his conclusion on the absence of chronic findings of back problems in service and no notation of back problems in treatment records in the years following service.  The examiner did not address the Veteran's assertions, noted in the record, that he had had back problems for many years or the lay statements submitted on his behalf noting the Veteran's back problems during service and in the years immediately following service.  Moreover, the Veteran has submitted opinions from two private physicians indicating their belief that the Veteran's current degenerative disc disease of the lumbar spine is related to his inservice back injuries.  The Board notes that the July 2015 opinion from Dr. Miller addressed the Veteran's service and post-service records, the testimony and statements from the Veteran, the statements from the Veteran's wife, and the reports of both the VA examiner and the Veteran's private physician, Dr. Mandel, when rendering his opinion as to the relationship between the Veteran's current degenerative disc disease and his period of service.  The Board finds the opinions rendered as to the etiology of the Veteran's current low back disorder and his period of service to at least be in equipoise, requiring that all reasonable doubt be resolved in favor of the Veteran.  

The Veteran has reported experiencing recurrent back symptomatology since service and, despite some inconsistencies, the Board finds his lay accounts to be credible.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the duty to assess the credibility and weight to be given to the evidence).  Therefore, as the evidence is in relative equipoise, the Board finds that the Veteran experienced recurrent back symptomatology since service discharge. 

As such, the evidence demonstrates credible evidence of in-service trauma, in-service onset of a back problems and unremitting back problems since service, that the Veteran currently has degenerative disc disease, and medical opinions that are at least in equipoise.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for degenerative disc disease of the lumbar spine is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.



	(CONTINUED ON NEXT PAGE)






ORDER

Service connection for degenerative disc disease of the lumbar spine is granted.  



____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


